Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00439-CR

                            Dorian Angel GARCIA,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2021-CR-2166
              Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 2, 2022.


                                        _________________________________
                                        Irene Rios, Justice